FOR PUBLICATION

      UNITED STATES COURT OF APPEALS
           FOR THE NINTH CIRCUIT

 WENDY THOMAS; SERVICE                         Nos. 12-55470
 EMPLOYEES INTERNATIONAL UNION,                     12-55812
 LOCAL 721;
              Plaintiffs-Appellants/                D.C. No.
                  Cross-Appellees,              5:10-CV-01846-
                                                   VAP-DTB
                     v.

 COUNTY OF RIVERSIDE; LARRY                         ORDER
 GROTEFEND, individually; DENNIS
 ERICK SCHERTELL, individually;
 RICK HALL, individually; BRIAN
 MCARTHUR, individually; HEATHER
 WOODS, individually; MARGIE
 GEMENDE, individually;

                 Defendants-Appellees/
                     Cross-Appellants.


                     Filed January 8, 2015

   Before: Alex Kozinski and Richard R. Clifton, Circuit
     Judges, and Jed S. Rakoff, Senior District Judge.*




  *
     The Honorable Jed S. Rakoff, Senior District Judge for the U.S.
District Court for the Southern District of New York, sitting by
designation.
2            THOMAS V. COUNTY OF RIVERSIDE

                           ORDER

   The Opinion filed on August 18, 2014, and published at
763 F.3d 1167, is hereby amended as follows:

    On page 9 of the slip opinion, replace “moot.1” with
“moot as to the County of Riverside, Grotefend, Schertell,
Hall, and Woods.1 With regards to Gemende and McArthur,
we remand for the district court to determine whether they are
entitled to attorneys’ fees in light of the lack of evidence that
they had any supervisory authority over Thomas.”

    With this amendment, the panel has voted to deny the
petition for panel rehearing. Judges Kozinski and Clifton vote
to deny the petition for rehearing en banc, and Judge Rakoff
so recommends. The full court has been advised of the
petition for rehearing en banc and no judge of the court has
requested a vote on en banc rehearing. See Fed. R. App. P.
35(f).

    The petition for panel rehearing and the petition for
rehearing en banc are denied. No further petitions for panel
rehearing or rehearing en banc will be entertained.